 BAY AREA MACKTransportation Equipment Services,Inc d/b/a BayAreaMackandMachinists and AutomotiveTrades District Lodge No 190, Local Lodge1546,International Association of Machinists &AerospaceWorkers,AFL-CIO,TeamstersLocal 78,International Brotherhood of Team-sters,ChauffeursWarehousemen&Helpers ofAmerica,AFL-CIO Case 32-CA-8608March 8, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn January 20, 1988, Administrative Law JudgeTimothyD Nelson issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counselfiledlimited cross-exceptionsThe NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, i findings, andconclusions and to adopt the recommended Order2to the extent consistent with this Decision andOrderWe agree with the judge that the Respondent in-curred successor bargaining obligations3 when itcommenced operations on December 3, 1986, andwe adopt the judge's holdings as to the 8(a)(5) andindependent 8(a)(1) violations with respect to theRespondent's refusal to recognize and bargain withtheMachinists and Teamsters and related illegalconductHowever,we disagree with the judge'sfailure to find an 8(a)(1) violation concerning theRespondent's statements to applicants that the Re-spondent was starting up as a nonunion companyand that it was up to the employees and the Re-spondent to ensure that the Company remainednonunion InKesselFoodMarkets,4we found com-'The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We agree with thejudge s findings that in the circumstances of thiscase a visitatonal clause need not be included in the Order SeeCherokeeMarine Terminal287 NLRB 1080 (1988)We also agree with the GeneralCounsels limited cross-exception that the Order should include makewhole provisions with respect to the Respondents unlawful unilateralchanges3NLRB vBurnsSecurity Services406 U S 272 (1972)4 Kessel Food Markets287 NLRB 426 (1987)125parable statements in similar circumstances to beviolative of Section 8(a)(1) and we so find here 5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Transportation Equipment Services, Incd/b/a Bay Area Mack,Oakland,California,its offi-cers,agents, successors,and assigns,shall take theaction set forth in the Order as modified1Insert the following as paragraph 1(f) and reletter 1(f) as 1(g)"(f) Telling job applicants that the Company willoperate nonunion "2 Substitute the following for paragraph 2(c)"(c)On the Unions'demand, rescind anychanges implemented since December 11, 1986, offecting the unit employees'wages,hours, or otherterms and conditions of employment and makewhole employees for any losses they may have in-curredbecauseof the Respondent'sunilateralchanges "3Substitute the attached notice for that of theadministrative law judge5Member Cracraft agrees that the statements are unlawful She notesthat the statements-that the Company would start up nonunion and thatitwas up to the employees to decide whether it would remain nonunion-were made before the Respondent had hired its employee complement and thus at a time when it did not know if it would operateunion or nonunion She finds that such statements made in this contextsuggest to applicants that the Respondent will not hire employees whosupport the Union Thus she finds that these statements like the statements inKesselabove are coercive and violate Sec 8(a)(1)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form,join, or assist any unionTo bargain collectively through representatves of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT refuse to recognize and bargaincollectivelywithMachinistsandAutomotive293 NLRB No 13 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTrades District Lodge No 190, Local Lodge 1546,InternationalAssociation of Machinists & Aero-spaceWorkers, AFL-CIO and Teamsters Local78, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen& Helpers of America,AFL-CIO with respect to all matters affecting thewages, hours of work, and other terms and condi-tions of employment of our employees working inclassificationscovered by the labor agreementwhich was in effect with Mack Trucks, Inc imme-diately before we took over the Mack dealershipWE WILL NOT make changes in those bargainingunit employees' wages, hours, or working condi-tionswithout first notifying the Unions and givingthem a reasonable time to bargain over any suchchangesWE WILL NOT tell employees that we are refus-ing to recognize or bargain with the UnionsWE WILL NOT solicit employees to obtain signa-tures on antiunion petitionsWE WILL NOT tell job applicants that the Company will operate nonunionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the ActWE WILL immediately confer recognition on theUnions as the exclusive representative of our bargaining unitemployees, on the Unions' request, WEWILL meet and bargain collectively in good faithwith them with respect to any and all mandatorybargaining subjects and embody any understandingreached in a signed agreement and on the Unions'demand, WE WILL rescind any changes in wages,hours, or working conditions of unit employeesthatwe made on or after December 11, 1986, andmake whole employees for any losses they mayhave incurred because of our unilateral changesTRANSPORTATION EQUIPMENT SERV-ICES, INC D/B/A BAY AREA MACKDouglas Gallop Esqfor the General CounselMorton Orenstein Esq (SchacterKristoffRossSprague &Curiale),San Francisco,CaliforniaforRespondentBay Area MackJonathan Siegel Esq (Boltuch & Siegel),for Joint Charging Parties Machinists and TeamstersDECISIONSTATEMENT OF THE CASETIMOTHY D NELSON, Administrative Law Judge Iheard this 8(a)(1) and (5) case in trial at Oakland, California, on July 21 and 22, 1987 It arose on January 51987when the above named Machinists and TeamstersUnions (collectively the Unions) filed a joint charge'againstTransportation Equipment Services, Inc d/b/aBay Area Mack (the Respondent) Following his investigation of the charge, the Regional Director issued anoriginal complaint on March 10, and an amended complaint on May 19 1987 Counsel for the General Counselfurther amended the complaint at the trialThe ultimate complaint alleges in substance that Respondent took over a truck dealership whose employeesunder previous ownership were represented by theUnions, and that Respondent violated a successor employer s duties under Sections 9 and 8(a)(5) of the Act byrefusing, after the Unions' demand, to recognize or bargaincollectively with them Additionally, the complaintallegesas distinct 8(a)(5) violations that Respondent unilaterally changed certain terms and conditions of employment of the bargaining unit employees 2 and that itformed and dealt directly with an employee grievancecommitteeThe complaint also alleges that Respondentindependently violated Section 8(a)(1) by various actsdiscussed elsewhereRespondents answer denied all alleged wrongdoingand, asamended it sets forth these affirmative defenses 3(a) the Unions lacked majority support from the unit employees at the time of the alleged unfair labor practices 4(b)Respondent was in any case privileged in having refused the Unions bargaining demands and in making unilateralchanges because it was possessed of objectiveconsiderationswarranting a good faith doubt that theUnions enjoyed majority support and (c) in any case Respondent had no duty to recognize or bargain with theUnions because the Unions are a different entity than thejoint bargaining representative that represented employees in the predecessor operationOn the entire record my observation of the witnessesas they testified and my assessments of the inherentprobabilities I make the followingFINDINGS OF FACTIOVERVIEWOn December 3 1986 5 pursuant to a prior agreementand sale of assets, Respondent took over a Mack Truck'The charge signed by counsel for the joint Charging Parties identifled the Charging Parties as(emphasis added)MachinistsDistrictLodge No 190throughitsLocal Lodge 1546 and Teamsters Local78Hereafter I will refer to the two Machinists entities separately asDistrict Lodge andLocalLodgewhere less specificity is required Iwill refer to them together asMachinistsIwill call Teamsters Local78TeamsterszThe complaint does not attack Respondents unilateral imposition onthe bargaining unit of an initial package of wages and benefits as of itstakeovermoreover the General Counsel disclaimed at trial any challenge to Respondents right to have set such initial termsas thatphrase is used inNLRB v Burns Security Services406 U S 272 294-295(1972)aAt trialwithout objection I permitted Respondent to amend itsanswer to plead affirmative defenses that had not been averred in itsoriginal answer4 Respondent has not pursued this particular defense on brief my decision is intended to dispose of it in any case5All directly relevant events occurred in the winter of 1986-1987 BAY AREA MACKsales and service dealership in Oakland from its previousowner operator,Mack Trucks, Inc (MTI) Since thenRespondent has continued to conduct from the same location substantially the same business as MTI, with substantially the same customers 6MTI s truck service and repair employees had beenhistorically covered by a serves of labor agreements between MTI and a joint representative, identified in thesuccessive contracts as including not only the Unions(Machinists and Teamsters), but a third union entity aswell,Auto, Marine and Specialty Painters Union LocalNo 1176 (Painters) On this record, only the Unionsplayed any role, in fact, in the negotiation and administration ofthe agreementsto which MTI has been boundsince 1979 7Respondent began operations on December 3 with 25persons employed in formerlyunion representedclassificationsA majority of those 25 unit employees hadbeen similarly employed by MTI immediately before Respondent's takeoverAlthough the unit complement increased gradually under Respondents operation (to 41employees by the time of this trial, about 7 monthslater),Ifind-and Respondent does not argue otherwise-thatas of December 3 Respondent was in full operation witha "substantial and representative complementof employees SeeFall River Dyeing Corp v NLRB,482 U S27 (1987), clarifyingBurns,supraRespondent has admittedly refused demands made bythe Unions, the first of which it received on December11, to recognize and bargain collectively with them asthe unit employees joint representativeAt all timessince its takeover Respondent has admittedly acted unilaterallywith respect to unit employees wages, hours ofwork, and other terms and conditions of employmentThe record contains undenied testimony showing thatRespondents agent, Pinto, approached at least two bargaining unit employees in January and urged them to getadditional employees to sign an antiunion petition thathad been circulating in the dealership since no earlierthan December 12 The record also shows that it wasnot until on or about January 22 that Respondent received a copy of the petition, which by then containedsignatures from a majority of unit employeesA Details Regarding the Historical BargainingRelationshipThese background summaries will suffice to explainthe actual roles of Machinists Teamsters and Painters inthe historical joint representation arrangements affecting8 The pleadings establish that in the roughly 6 months between December 3 and the date of the amended complaint Respondent a California corporation engaged in nonretail sales and services made more than$50 000 worth of purchases directly from suppliers outside California°There is no evidence that Painters received notice of this proceedingfrom the Board Counsel for the Unions represented that he had personally apprised an agent of Painters of the pendency of these proceedingsbut the parties were unable to stipulate to the represented fact As an exercise of discretion I have directed that a copy of this decision be servedon Painters as a nominalparty to the contractPaintersmay choose topetition the Board to intervene to protect any arguable interest it mightclaim in these proceedings Similarly Painters may choose to disclaimany interest in these proceedings127theMack dealerships unit employees 8 Since the early1970s, all labor agreements binding MTI have faciallypurported to have been negotiated by a joint representative consisting of Machinists," Teamsters, and Painters,the agreements refer to the three unions collectively asthe Union In fact, Painters has played no role in thenegotiation or administration of any of the recent agreements negotiated for MTI employees and none of MTI'semployees have ever been treated by the contractingparties as being subject to Painter s jurisdiction 10 Paintersnominal appearance on the more recent contractsbinding MTI seems to have stemmed from industry bargaining patternswhich had become established by theearly 1970sAt that time Machinists, Teamsters, andPainterswere part of a trades council (EBAC) whichbargained with a multiemployer association (IEDA) ofwhich the Mack dealership was then a member Some ofIEDA's member employers employed persons recognized as being within Painters jurisdiction but the Mackdealershipwas not one of them In 1979, however, anticipating the termination of the then governing association agreement,MTI withdrew from IEDA bargainingand directly negotiated first an extension agreementsigned on `the Unions side only by an agent of Machinists, then eventually signed a new, separate, 1979-1982 contract, apparently patterned on the IEDA settlement, which persisted in naming Painters as one of theunion parties and which contained signatures of representatives of all three unions on its final page Bargainingfor the 1982-1985 agreement, and for the most recent1985-1986 agreementwas conducted solely betweenagents of Machinists and Teamsters, on the one hand,and agents of MTI on the other, but the resulting contracts in each case nevertheless continued to contain thenames and signatures of Machinists, Teamsters, andPaintersAs a matter of historical practice at the Mack dealership-before and since 1979-most of the contractualclassifications have been treated by the contracting parties as falling within Machinists' jurisdiction only a fewclassificationswere recognized as within Teamsters jurisdiction and none were recognized as within the Painters jurisdiction Suggestive of the fact that Machinistsplayed a central roleMachinists was the only agent ofthe joint representative who actually signed interim ex8 For allfindings in this sectionI rely on theexhibitsof record assupplemented by the credible uncontradicted to timony of Machinistsagents Joseph Bobo and Bernie Tolentino about historical practices surrounding the negotiation and administration of the successive agreementsin question particularly that Painters signatures on the recent basic contracts were obtained pro forma and that the parties to the historical relationship had always treated certain employees who sometimes performedtruck repair painting work at the Mack dealership as being in Machinists-rather than Painters -jurisdiction8 Recent contracts have named the District Lodge as the Machinistsentity the DistrictLodgehas in fact negotiated and administered thecontracts on behalf of the Local Lodge pursuant to the Local Lodge sdelegation of its historic bargaining rights10Jurisdictionhere is a familiar notion linked to unit employees jobclassifications It affects how the contractual union security clause is applied it governs how Teamsters and Machinists have divided representstional functions among themselvesThe conceptis recognized but notspecificallydefined in recent labor agreements governing the Mack dealership see e g the 1985-1986 labor agreement(G C Exh 7)at sec 12 128DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtensionagreementsat two different historical pointswhen the underlying contracts were due to expire Thishappened once in 1979 (G C Exh 5), and again onAugust 26, 1986, only days before the most recent 1985-1986 contract, nominally involving the three unions, wasdue to expire (G C Exh 8) Further indications of Machinists centralbargainingrole are found in the October8termination agreement,described below, negotiatedbetween MTI and Machinists in anticipation of the saleof the Mack operation to RespondentB Details Surrounding the Alleged Unfair LaborPractices1Respondents hierarchyRespondents principal officers and managers are, NoelPinto, its one half owner and president, and RobertMowers, its secretary treasurerwho also owns the remaining corporate half Pinto played a more direct rolein the day to day management of the parts and servicedepartments in which the unit employees work JimMorrison, the service manager, directly supervises theunitwork force and is conceded to be a supervisorwithin the meaning of Section 2(11) of the Act2Respondents declared intention to operatenonunionAs part of its overall plans, firmed up by October, tosell the dealership to Respondent, MTI had negotiateddirectly with Machinists for a specific agreement, signedon or about October 8 to govern unit employment termsin the period until the anticipated sale would take placeon December 3 11Pinto and Mowers admittedly informed of MTI s historical labor relationship and of the terms of its recentagreements,admittedly believed that the October 8 terminationagreement' signed by MTI and Machinists constituted a forfeiture by the historical joint representativeof any rights to recognition by Respondent after thetakeover 12 As a consequence Mowers and Pinto admittedly told several unit employees of MTI during employment interviews in November that Respondent intendedtostartup as a nonunion company, all in thecourse of explaining the initialtermsand conditionsunder which employees would work and be compensatedMowers credibly stated that he emphasized to applicants that whether Respondent remain[ed]nonunionwould be up to the employeesNo evidence contradictsMowers in this regard and I rely on his explanations for an understanding of the contexti iThetermination agreementprovidedinter aliathatEffectiveDecember 2 1986 at midnight the labor agreement dated September 11985 to August 31 1986 and further extendedby ourletter of agreementdated August 26 1986 will becomenull andvoidand thatEffectivethe end of their shift on December 2 1986 the employees covered by thereferenced labor agreement will have their employment with the Company terminated12 Respondent no longer seeks to defend Respondents admitted refusals to bargain on the ground(erroneously entertained by Respondentsagents at material times-see e gPark Ohio Industries257 NLRB 413(1981) enfd 702 F 2d 624 (6th Or 1983) that the termination agreementwith MTI amounted to a waiver or disclaimer by the joint representativeof future rights to recognition by Respondent3Refusals to bargainOn December 11, Respondent received a hand delivered letter addressed to Pinto from the Unions attorneyJonathan Siegel, which statedDecember 11 1986HandDeliveryNoel Pinto, PartnerBay Area Mack425 Market StreetP 0 Box 24570Oakland CA 94623Re CollectiveBargainingBetween Yourselves andMachinistsAutomotive Trades District Lodge No190 through its affiliated Local Lodge 1546, andTeamsters Local 78Dear Mr PintoPlease be informed that I represent the twounionswhich have previously jointly representedthe bargaining unit at your facility That is, I representMachinists Automotive Trades District LodgeNo 190, through its Local Lodge 1546, and Teamsters Local 78Iam informed that on or about December 3,1986 you assumed the operation of the above addressed facility which engages in thesalesand service of new and used trucks service and repairs tothe public, and operation of a parts department Asyou know theunionsabove named have previouslyjointly represented a bargaining unit comprised ofmechanics parts employees and pickup and deliveryemployees at the facilityI am informed that when you assumed the operation, under the name of Bay Area Mack, you reemployed a majority of the previous bargaining unitin their jobs I am further informed that this groupof members of the bargaining unit comprise approximately 90% of your current workforce inthese jobsTherefore there can be no question that underthe National Labor Relations Act you are obligatedto recognize and bargain in good faith with theunionsas the certified collective bargaining representatives for the bargaining unit of employees currently employed at your facility Therefore, I wouldhereby request that you or your authorized representative contactme immediately to arrange fordates to sit down to reach a suitable and acceptablecollective bargaining unit sic between yourself andour unions After you contact me, I will arrange forsuitable dates with the union representatives to sitdown and bargain over the contractI look forward to hearing from you within fiveworking days of your receipt of this letter Failureto recognize and bargain in good faith with theunions will result in charges being filed against youbefore the National Labor Relations BoardVerytruly yours/s/ Jonathan H Siegel BAY AREA MACK129Within a few days of receiving the first letter from Attorney Siegel, Mowers dispatched a reply letter whichbore no date, but which was received by Siegel s officeon December17 In materialpart,Mowers wroteWe are in receipt of your letter dated 12 11 86 regarding a bargaining unit questionTransportationEquipment Services,Inchas noagreement withyour clientsWe areseeking guidancefrom ourlegal counsel and will proceed appropriately afterconsultationOn December 22, Siegel replied, stating materiallyIwish to emphasize that I fully respect yourright to seek legal counsel concerning this situationHowever,we are totally persuaded that theposition which I took in my December 11 letter iscorrectThereforeunlessIhave receivednotice from you that you are willing to so recognizeand bargain with the unions in good faithbythe close of business on December 26, charges willbe filed with the National Labor Relations Boardconcerning these mattersI sincerely hope that we may be able to reach asatisfactory resolutionwithout the need for anylegal proceedingsOn December 24, Mowers wrote backstatingmatenallyWe have been advised" that since a terminationagreement copy attached, has been signed betweenMack Trucks, Inc and the IAM&AW Local #1546,Teamsters Local 78, and Painters Union #1176,14that Transportation Equipment Services, Inc has noobligation to recognize, bargain, or negotiate withyou or your clientsOur understanding of that letter of termination isthat it is in fact an extinction of any and all liabilitiestoTransportationEquipment Services Incwith regards to your clientsAlthough the exact timing is not clear, Mowers hadadmittedly caused copies to be posted in the shop of allthe foregoing correspondence assertedly to keep employees apprised of these developments Consistent withthe recollections of employees Fern and Lightfoot I findthat each letter was posted in due course as it was written or received starting in `the middle of December(Fern s recollection)In early January Respondent unilaterally altered thetraditional swing shift schedule, less than a month laterit reimposed the traditional schedule I credit the undisputed testimony of employee Fern that, also in earlyJanuary,Respondents service manager Jim Morrison,asked mechanics to elect someone from the mechanics'group to represent the mechanics' Thereafter Respondent s agents (including Morrison and General Manageri S Pinto testifiedthat this advice came from a thirdparty acquaintancein the industry and not from Respondents counsel14 Infact onlyMachinists had signed the termination agreementPinto)met and dealtdirectlywithsuch a multidepartmentalcommitteeon at least six occasions,discussingtheircomplaints and suggestions,including employees'objectionsto the initial change from the traditional swingshift schedule4 The antiunion petition, Pinto s involvementIn the meantime, on the shop floor, perhaps starting asearly as December 12 (but, I find no earlier), a petitionbearing a December 12 date began to be circulatedamong Respondents unit employees It contained Respondent s stamped business logo at the top, along withthe typed legendTo The National LaborRelationsBoardWe, theemployees of Bay Area Mack Sales and Service, donot want to be represented by any local unionThere is noallegationnor direct evidence that Respondentsagentsinspired the initial preparation of thepetition, as opposed to coaxing it along at later pointsThe record indirectlysuggeststhat the petition, at leastin its initial stages,was the product mainly of the effortsof one John Wilder its first signer, who did not testify,and whoIwill assumefor all purposes below was a nonsupervisory unit employee15 Itseems from all indications that the petition had not been prepared much lessput into circulation, at any time before Respondent received the Unions' first demand letter on December 11The petitions facial date of December 12 is enough todeflate any such suggestion 16 There is much evidence,related below, that the petition was still in circulationuntil on or shortly before January 22, when the originalpetition, by then containing 18 undated unit employeessignatures(a unit majority as of January 22), was delivered by one of the employee solicitors to the RegionalOfficeMowers and Pinto each state they had been madeaware by a point around mid December (they say onlyvaguely so) that theantiunionpetition had begun circulating in the plantMowers stated he did not see the petstion itself until late Januarywhen Pinto showed himthe copy Pinto had received Pinto stated that he did notsee the petition until he found it on his desk in late January' after being told by Tom Meda, whose signatureappears second on the petition that Meda had left Pintoa copy and had taken the original to the Board s Offices 1715 Therecord will not prove or disprove that Wilder possessed supervisoryduties and powers as that term is defined in Sec 2(11) of theAct Even hisjob title is in dispute thus in testimonyMowers referredtoWilder as aworking foreman in the Parts Departmentby contrastemployee Fern called Wilder thePartsManagerInote also thatWilder worked under an acknowledged supervisor Service Manager JimMorrison16 Although some witnessesvaguelyrecalled at times that the petitionwas in circulation in earlyDecember their more deliberate recollections are consistent with the inference suggested by the December 12date appearing on its face that the petition surfaced no earlier than thatdate17 I thus infer that the late January date referredto byMowers andPinto was on or about January 22 the date the parties stipulated that theoriginal was lodged in the Board s Regional Office 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDItwas not until January 26, in a letter to the RegionalOffice replying to the Unions' instant charge, filed Janu-ary 5, that Mowers first invoked the petitionas a basisfor dismissing "the charge filed by the Union [sic]." And,prior to January 22, Mowers admittedly had not reliedon any intervening "rumors" about the circulation of thepetition as a basis for doubting the Unions' majority sup-port.He admitted that his only basis for having alreadyrefused the Unions' earlier demands was his belief thatthey had waived all demanded rights when Machinistshad signed the termination agreement with MTI. t sThe General Counsel called two witnesses, signers ofthe petition,Michael Ferri and James Lightfoot, to testi-fy about certain conversations with Pinto concerning theprogress of the petition. (No other employee-witnesseswere called by either party.) Before Ferri and Lightfoottestified, the General Counsel had also called Pinto as anadverse witness, but did not question him concerning thesubstance of the conversations about which Ferri andLightfoot later testified. Respondent did not recall Pintoduring its own presentation and, accordingly, Pinto hasnever been asked to admit or deny the specifics of Ferri'sand Lightfoot's accounts. In his limited testimony duringtheGeneral Counsel's case-in-chief, Pinto displayed anunimpressive demeanor and a general vagueness and un-responsiveness. To the extent his testimony might indi-rectly be inharmonious with Ferri's and Lightfoot's' Iwould not resolve any such discrepancies in Pinto'sfavor. Because he did not specifically contradict eitherFerri or Lightfoot about certain specific transactions, Irely on those witnesses for the following findings:Lightfoot eventually testified that he signed the peti-tion in the "week following . . . the second week in De-cember." His signature was then the fourth on the signa-ture list.Lightfoot states that he had first spoken withPinto roughly a week earlier about the petition, thatPinto had approached him and informed him that "JohnWilder would be bringing around the petition that hewas making up to have the Union to stay out." t 9 Light-footstateshe replied that he would "look at it" once hegot it. Later, after Lightfoot had himself signed the peti-tion presented by Wilder, he retained it for some timeand subsequently spoke with other employees in his de-partment about signing it, obtaining an uncertain numberof additional signatures in the process. At some pointthereafter, probably no later than around mid-January,Pinto again approached Lightfoot, this time to urge18 I will not detailthe plainlyedited, inconclusive,and largely irrele-vant testimony of Pinto, given in response to adverse questioning by theGeneral Counsel,inwhich Pinto recounted a number of conversationswith various unit employees(many of themoccurring only well afterJanuary 22)during which some of those employees may have indicatedthat theywere content without union representation.If I credited it,Pinto's testimony would still fail toshowthat a majority of unit employ-ees-much less an uncoercedmajority ofthem-had independently ex-pressed a wish not to be representedby the Unions. And it is at leastequally important that Respondent did not, in any case, rely on any suchpre-January 22 conversations as describedby Pinto inrefusingto recog-nize the Unions.See,e.g.,Royal VendingServices, 275 NLRB 1222 fn. 1,third paragraph(1985).19 DuringtheGeneral Counsel's adverseexamination,Pinto deniedeverhaving beentold byWilder thatWilderwas circulating the petition.Ifind Pinto had somehow learned of this fact based on his admission toLightfoot,apparently made within a few daysafterDecember 12.Lightfoot to get even more signatures. Lightfoot askedwho had not yet signed from his department and Pintonamed Ted Brooks. 2 °Ferri recalled that he signed the petition (the fourthfrom last signature) "around the tail end of January,sometime around Super Bowl time" (by which timeBrooks' signature already appeared on the petition). Ear-lier,however ("Probably about the middle of January,"saysFerri),Pinto had approached him, beginning theconversation by saying, "Mike, if this conversationcomes up farther down the line I will deny all aspects ofevery [sic] talking about it." Ferri recalled further, "Atthat point he asked me to talk to [sic] the men into sign-ing the petition that was going around," adding that"nothing would be done" to anyone who failed to signthe petition, but arguing that "if there was a union in-volvement here . . . people would have to go on strikeand nobody likes to go on strike." Ferri agreed with thelatter observation and the conversation closed.III.ANALYSIS AND CONCLUSIONSA. Alleged 8(a)(5) ViolationsIfind it useful to begin my analysis by identifyingthose features of Respondent's status, its rights and obli-gations, in the period December 3-January 22, aboutwhich there can be no serious dispute as a matter of factor law.In the 15 years between the Supreme Court's decisionsinBurnsandFall River Dyeing,supra, it has become set-tled that when a new employer in a routine businesstakeover of a formerly union-represented business beginsoperations with a substantial and representative comple-ment of bargaining unit employees, a majority of whomhad been similarly employed by the previous owner ofthe business, the new employer will be treated as the"successor" to certain of his predecessor's labor relationsobligations.Most notably the successor will inherit theobligation, on demand, to recognize and bargain collec-tively in good faith with the representative of the prede-cessor's bargaining unit employees. Indeed, a rebuttablepresumption attends such takeovers-that the historicalrepresentativecontinues to enjoymajoritysupportamong the unit employees in the successor operationand, accordingly, that the successor must honor a properdemand for bargaining unless it can then show a respon-sible objective basis for doubting in good faith that the20 Lightfoot originally testified,consistentwith his February 2 pretrialaffidavit, that his second conversation with Pinto concerning the petitiontook place on the afternoon of January 22, at roughly the same time thatthe original specimen of the petition had been delivered to the RegionalOffice. The balance of his testimonial chronology makes it more probablethat the second conversation occurred in the days preceding January 22.So, too, does the fact that Brooks' signature appears sixth to last on thepetition. It is unlikely that as many as six more signatures could havebeen obtained between the point on January 22 when Lightfoot originallyrecalled he spoke with Pinto about Brooks and the almost simultaneouspoint when the petition in its ultimate form was deposited in the RegionalOffice.Also consistent with the probabilities as I thus find them is Ferri'saccount, discussed next. BAY AREA MACKhistorical representative enjoys majority support in thecurrent bargaining unit 21Applying those established principles to thiscase, it isclear that when Respondent began operations on December 3, employing such a representative complement mostof whom were former MTI employees, Respondent sstatusasMTI s labor relations successor became perfected, its obligation, on proper demand, to bargain with theincumbent joint representative existed from that dayonwardAccordingly if the UnionsDecember 11demand was (as I find below) a proper one Respondentowed a duty to recognize and bargain with the Unionsunlessas of that date, Respondent possessed grounds fordoubting in good faith that the Unions enjoyed majoritysupport in the unit I find that Respondent did not thenentertain any such doubts Indeed, Mowers disavowedany such claim, admitting instead that Respondents refusals to honor the Unions demands in the period December 11-January 22 was grounded in the belief thatthe Unions had previously waived any claims to represent the unitRespondent could not rely on the antiunion petition,received in late January, to justify its earlier refusalpromptly to have honored the Unions repeated demands, first expressed on December 11 Any "objectiveconsiderationsrelied on by an employer to ground agood faith refusal to recognize an incumbent union mustthemselves arise in a context free of any unfair laborpracticeswhich might meaningfully tend to cause employees to become disaffected with the incumbent unionSeee g, Master Slack Corp, 271NLRB 78, 84 (1984),Wilshire Foam Products,282 NLRB 1137 (1987) A successor employers refusal to honor a proper union recognitional demand will be deemed, in itself an unlawful actwhich fatallytaintsa later antiunion petition from employees which might otherwise support a claim of goodfaith doubt about the union s majority statusWesternDavis Co,236 NLRB 1224 1227 (1978), and cases citedsee also, e g,First Food Ventures,229 NLRB 1228 1230fn 12 (1977), and case cited 22The foregoing analyses adequately dispose of two ofthe three defenses urged by Respondent to the claim thatitowed a duty to recognize and bargain collectivelywith the Unions on and after December 11 Respondenthas not rebutted the presumption that the historical jointrepresentative enjoyed majority support in the successorunit as of that date, its refusals to bargain do not tracefrom any untainted objective evidence of the historicalrepresentatives loss of majority support This leaves fordiscussion the last of Respondents defenses to the presumptive duty to bargain Respondents claim that theUnions demands were improper21 E gPremiumFoods v NLRB709 F 2d 623 630 (9th Cir 1983)Asuccessor employer may rebut the presumption and refuse to bargainwith the previously recognized union onlyif he can showthat the unionin fact no longer represents a majorityof themembers of the bargainingunitor that he has a reasonable good faith doubt of majority support22 Since this is so I do not discuss or decide whether Pinto s actions inconnection with the petitiondrive (or other 8(a)(1) violations in this case)would independently taint the petition as a basis for doubtingthe Unionsmajority support131Respondent argues on brief that it had no duty tohonor the Unions demands because to do so would necessarily exclude Painters from the picture and therebydestroy the continuity of representation previously enjoyed by employees in the bargaining unit This argument sounds hollow and fails to persuade for a numberof reasons, not least of which is the fact that it was maderather late in the course of this controversy 23 At thetime it refused the Unions demands for recognition andbargaining, Respondent was not concerned with whetherthe Unions were the same entity that had historicallyrepresented the employees of the dealership indeed, initsDecember 24 reply, Respondent relied solely on themistaken belief that the October 8 termination agreement, signed alone by Machinists operated as a forfeiture of all future representational rights at the dealershipby the Unions comprising the joint representative Undercomparable circumstances, the Board has invoked thedoctrine of estoppel to dispose of such claims See, e g ,Argus Optics,210 NLRB 923, 924 (1974) ( Having accepted the Local Union s authority to make such a request on behalf of the Union i e bargaining demand andbelieving its response to be to the proper union, ReSpondent is now estopped to assert that the Local Unionhad no authority to make such a request ) (citingMutualCoal Co,181NLRB 564, 567 (1970))Estoppel aside, there can be no question on this recordthat the Unions who demanded joint recognition by andbargainingwith Respondent are the only unions whohave ever served in fact as the day to day bargainingagency for the unit employees Accordingly, if Respondent had honored the Unions demands this would nothave disturbed the historically recognized pattern of representation of the dealerships employees As Respondenthas noted quotingYates Industries,264 NLRB 12371250 (1982)In considering the issue of continuity ofrepresentation, the Board is primarily concerned with thequestion of whether there is essentially the same bargaining representativeAnd the Supreme Court confirmedinNLRB v Financial Institution Employees475 U S 192,(1986) that the reorganizations and realignments of anestablished bargaining representative will not excuse anemployers refusal to bargain with that representativewhere the requisite continuity of representation is notdisturbed by the organizational changes 24Ido not understand, much less accept Respondent sreliance on those cases for the proposition that theUnions demands could not have been honored withoutdestroying representational continuity If as we all agree23 It was not until the trial opened that Respondent formally moved toamend its answer to include this and other affirmative defenses althoughRespondents intent to invoke these defenses had been announced in aconference among the parties and the bench several days earlier It is notclear precisely when Respondents counsel may have first uttered thecontinuity of representationdefense to other parties hereWhat seemsclearhowever is that the defense did not surfaceuntilwell after Respondent for other reasons had already refused to bargain and hadcaused the Unions to file the instant charges24 Indeed the Court found in that case that the Board had exceeded itsstatutory authority by not applying that rule in a union affiliation casewhere the Board otherwise conceded that continuity of representationhad notbeenso disturbed by the affiliation as to create a question concerning representationIbid 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDessentially the same bargaining representative is thestandard by which to judge the propriety of the Unionsdemands then there need be little concern because therecord unmistakably shows that the Unions making thedemands were the only entities in the nominally tripartejoint representation arrangement who actually negotiatedfor and administered the contracts covering the employees of MTI, indeed the only Unions in which those employees had become members Plainly, it would discardsubstance in favor of form to rely alone on a contractualanachronism-the appearance of Painters names and signatures on recent contracts-to maintain that the Unionswere not essentially the same bargaining representative 'as the one that had historically spoken for the Mackdealership bargaining unit The identity of the Unions asthe actual bargaining agents for the unit simply has notchangedaccordingly, the absence of Painters from thedemands for bargaining did not excuse Respondents refusals to honor themHaving found that Respondent meets all prima facietests for labor relations successorship and has not presented valid defenses to its admitted refusals, since December 11, to recognize and bargain with the Unions, Isustain the complaint insofar as it alleges that Respondent has violated Section 8(a)(5) of the Act 25B Alleged 8(a)(1) Violations1Nonunion statements in November jobinterviewsThe complaint orally amended at trial avers that Respondent unlawfully told employee applicantsat a timewhen the Unions were the proper representative of theemployees,that itwould be a nonunion companyFactually the General Counsel relies on Mowers admissions (at trial and in a pretrial affidavit) that Mowers andPintowrongly believing that MTI s termination agreement relieved Respondent of all future labor relationsobligations with the Unions, stated during the Novemberemployment interviews with MTI employees that Respondent intended to start up as a nonunion companyAlthough the facts relied on by the General Counselare clear enough it is less easy to identify from his somewhat unfocused arguments on brief the precise legaltheory or theories on which he would finally rely to support this count in the complaint It is less easy still tocredit the theory which seems embedded in the languagehe chose when he added this count to the complaintThe General Counsel emphasized in amending the complaint thatRespondentsnonunionstatementsweremade at a time when the Unions were the proper representative of the employeesAs I discuss below, however, the quoted assertion is not supportable on this recordif it implies thatRespondentowed a bargaining dutytoward the UnionsinNovemberAnd if the quoted statement is intended merely to assert that the Unions wereinNovember, the proper representatives of the employ21 I include here the separate actions challenged by the complaint asdiscrete8(a)(5)violationstowitRespondents having unilaterallychanged the swing shift schedule and its having formed and dealt directlywith an employee grievance committee without the prior notice to theUnions required by the second proviso to Sec 9(a) of the Actees in their employment relationship withMTIthen thestatement is true only in an irrelevant or trivial sensewhich I shall not consider further Finally to the extentthe General Counsel argues that Respondents statementscoercively implied a kind of anticipatory refusal tohonor some duty to bargain that might lawfully attach ata later point I think the facts cannot reasonably fit theargumentWe must recall the surrounding factual and legal context in which the allegedly offending statements weremade The statements were made in interviews with applicants during which Respondent discussed the initialterms and conditions of employment that it intended toimpose Its general right to impose such initial terms isnot challenged by the complaint and was, indeed expressly conceded by the General Counsel UnderBurnsthe only way that Respondent could have owed a dutyto bargain with the Unions before announcinginitialterms and conditions of employment to employee applicants would have been if it were then perfectly clearthatMTI s employees would become a bargaining unitmajority in the new operation Id, 406 U S at 294-295Because the General Counsel concedes Respondent sright to have imposed such initial terms, I must necessarily presume for purposes of this decision that it was notperfectly clearwhen these interviews were being conducted that Respondent would become a successor toMTI s labor relationship with the UnionsAccordingly the narrow legal question presented iswhether a potential successor to a business, one whosestatus as a labor relations successor is not yet perfectedviolates Section 8(a)(1) by telling employee applicantsthat he intends to start up as a nonunion companyThis question was highlighted during colloquy at trialbut the parties posttrial arguments and citations to authority do not adequately face up to it My own researchdiscloses no authority that plainly speaks to the question,but it casts doubt on the General Counsels positionIt is clear enough in the Board s holdings that an employer already under a bargaining obligation violatesSection 8(a)(1) by telling represented employees he intends to operate nonunion The General Counsel cites arepresentative caseAntonino s Restaurant246NLRB833 837 (1970) See also e gKarsh s Bakery273 NLRB1131 (1984)Cascade Painting Co277 NLRB 926 fn 3(1985)Those cases are not particularly instructive, however because unlike them, this case involves a Respondentwho was not bound to a bargaining relationshipwhen the employer announced `nonunion intentions Inote also, without finding it dispositive, that the Boardhas refrained from treating suchnonunion statementsthemselves as violations of Section 8(a)(1) when made byan employer with no existing union obligations evenwhen made as part of a process in which employers hadissued unlawful instructions to applicants that they mustobtain union withdrawal cards as a condition of employment SeeSchmidhn Plumbing284 NLRB 1506 (1987)Bridgeway Oldsmobile281 NLRB 1246 (1986)On brief the General Counsel characterizes Respondent s statements as ones that (my emphasis)were reasonablycalculatedto announce to prospective employees BAY AREA MACKthat Respondent intended to operate in a union free environment and that any continued support of the Unions ordesire for continued representation on their part wouldbe futileCertainly,there is no dearth of Board casesfinding 8(a)(1) violations when an employer directly orindirectly tells employees that he will go so far as to violate statutory obligations to become or remain a nonunion operation But when an employer with no presentbargaining obligation simply states to applicants that theemploying operation will be nonunion,this does notnecessarily imply an intention to violate the law Ratheritmay only imply the employers intention not to voluntarily confer recognition on a bargaining agent until suchtime as the law may require such recognition At worst,the statement may be ambiguous on the point therebyrequiring reference to the surrounding context to determine whether it amounts to an anticipatory threatHere,I find nothing in the context to suggest that Respondent`calculatedlysought to impress on applicantsthat itwould refuse any bargaining obligation whichmight properly mature in the future It is true,of course,thatRespondent'sagents believed,wrongly,that theUnions had waived any future representational claimsBut it was not perfectly clear in November that Respondent would,on starting operations,employ a unitcomplement consisting of a majority from the predecessoroperationAccordingly,Respondent cannot becharged with knowledge in November that it wouldbecome a labor relations successor as soon as it were tobegin operationsNecessarily,the employees being interviewed in November could not know either that theeventual employment shakeout would make Respondenta labor relations successor I therefore do not believethat the employee applicants would reasonably inferfrom Respondents `nonunion remarks that Respondentwas prepared to violate any future bargaining obligationsthat might anse And given Mowers credited testimonythat he also emphasized to employees that he was thenspeaking about Respondent'sstart up intentions andthat it would be up to the employees themselves whetherRespondent would remain nonunion it is doubly improbable that employees would draw such an inferenceIn context,the worst that might be said about such remarks is that they were poorly founded and incompleteinsofar as they purported to explain the circumstancesunder which Respondent might incur a future bargainingobligationThus underBurnsitwould doubtless havebeen more accurate as a matter of law to say that Respondent would be privileged to start up as a nonunioncompany"only in the sense it enjoyed the right to setinitial termsbut that it would inherit an obligation torecognize and bargain with the Unions if enough ofMTI's employees accepted employment on the newterms to constitute a majority in the new operation Butthis kind of analysis is a far cry from any argumentsmade by the General Counsel to date and I am aware ofno holdings by the Board which would support an8(a)(1) violation merely because the employer in statinganonunion"intention failed to catalog the legal circumstances under which it might later incur a unionobligation In the absence of any compelling argument orauthority to support it, I would not find that Respond133ent snonunion remarks in November had any tendency to interfere with restrain,or coerce employees in theexercise of Section 7 rights2 Posting demand correspondence in the shop inDecemberThe amended complaint alleges as a violation of Section 8(a)(1) thatOn various dates in December 1986Respondent posted letters at itsfacility in which itrefused to recognize or bargain with the unions at a timewhen the unions were the collective bargaining representative of the unit employeesIfindmerit to thiscount As I have earlier concluded Respondents duty torecognize and bargain on request with the Unionsbecame established on December 3 when it started operations with a unit complement consisting in the main offormer MTI unit employees When,on December 11, itreceived the first of the Unions demands, it owed a dutyto respond affirmatively,not to stall or equivocate Byposting its negative replies to the Unions demands inemployee work areas, Respondent effectively communecated to employees that it would not recognize or bargain with the Unions at a time when it was legally compelled to do so Consistent with cases discussed in thepreceding section,Iconclude that such a message inherently coerced employees in the exercise of protectedrights and thereby violated Section 8(a)(1)3Pinto s involvement in the employee petitionThe complaint alleges that inDecember 1986 andJanuary 1987 Pinto solicited employees to sign a petition to revoke the Unions bargaining authority Thefacts as found above substantially bear out the complaintOn two occasions,Pinto directly confronted employeesand asked them to redouble efforts to get other employees to sign the petition,implying in each case that hewas monitoring the petitions progress In one case(Lightfoot)he suggested the name of an employee whoshould be talked to in another case(Ferri)Pinto spicedhis request with statements strongly implying that theUnions presence would inevitably compel a strike Inthe latter case,moreover, Pinto s solicitation was accompaneed bydeniabilitystatements communicating hisown awareness that he was improperly insinuating himself into the petition processInEastern States Optical Co,275NLRB 371 372(1985), the Board recently discussed its approach to legalquestions surrounding an employers involvement in anantiunion petitionThe Board stated in summary it isunlawful for an employer to initiate a decertification petition,solicit signatures for the petition,or lend morethan minimal support and approval to the securing ofsignatures and the filing of the petitionAs I have notedpreviously there is not enough evidence to find that Respondent initiated the petition,but there is adequateevidence that Pinto solicited two employees(Lightfootand Ferri)inmiddle or late January to find further signers for the petition Pinto s solicitations in that regard areplainly distinguishable from the employer actions ana 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlyzed by the Board inEastern States Opticalsupra 26 Byconveying the impression that he was monitoring the petition s course Pinto put the employees who were targets of his solicitations in the position of risking his displeasure if they did not follow through on his requestsformore signatures27 Inshort,when he buttonholedemployees Lightfoot and Ferri with requests in Januarythat they seek out further signers, Pinto crossed the linewhich separates lawful support and approval from unlawful actions that would tend to coerce employees intheir right to refrain from involvement in the petitioncampaignRespondent thereby violated Section 8(a)(1),substantially as alleged in the complaint 28THE REMEDYHaving found that Respondent engaged in unfair laborpractices violating Section 8(a)(5) and (1) I have prepared a recommended order directing Respondent tocease and desist therefrom and to take certain affirmativeaction to restore the status quo ante the violations, whichcommenced on or about December 11 when Respondentreceived and refused to honor the first of the Unions demands for recognition and bargaining 29The General Counsel also seeks in the order a visitatonal provision which would enable the Board at thecompliance stage to pursue Federal rules for discoveryunder the supervision of the United States court of appeals enforcing the order In support, the General Counsel has appended a canned brief containing familiar generalized arguments In the roughly 2 years since theGeneral Counsel first began filing such bnefs and routinelyseeking entry of such discovery clauses in allunfair labor practice cases,30 the Board has repeatedly26 InEastern Statesthe Board characterized the employers actions asmerely allowing-as opposed to soliciting-a would be signer to signa copy of the petition which was already in the employers hands TheBoard found it significant moreover unlike the timing here that this allowing had been done at a time when the employer had already actedtowithdraw recognition from the Union based on the petition275NLRB at 372-37327 SeeErickson sSentryof Bend273 NLRB 63 (1984) in which theBoard found unlawful solicitationswhen employer agents summonedcertain employees to a management office to respond to any questionsthe employees might have about a union resignation petition then beingcirculated implied that they weremonitoring who had or had notsigned it and thus created a situation where employees would tend tofeel peril in refraining from signing the petitionId at 64-6528 Because it would not affect the scope of the order or remedy I donot decide whether Pinto crossed thisline inhis first contact with Lightfoot in December in which he merely advised Lightfoot that Wilderwould be bringing the petition around theshopfor signatures29 Although my proposed order contemplates that Respondent mustrescind any unilateral changes made since December 11 if the Unionsdemand such rescission nothing in the order is to be construed to operateto deprivebargaining unitemployees of any benefits already conferred asa consequence of any unilateral changes made by Respondent on or afterDecember I I See e gBellingham Frozen Foods237 NLRB 1450 1467fn 30 (1978) enfd 626 F 2d 674 (9th Cir 1980) cert denied 449 U S1125 (1980)Stewart Granite Enterprises255 NLRB 569 576 (1981)30 As a matter of announced policy the General Counsel seeks suchorders as a matter of routine As nearly as I can decipher from previousbriefings on that subject from the General Counsels office this policystems mainly from the Board s experience before the First Circuit inNLRB v Stemerfilm702 F 2d 14 (1st Cir 1983) in which the circuitcourt panel rebuffed the Board s attempt to obtain pre contempt discovery in the absence of an underlying decree providing therefor In soholding however the court suggested that all agencies are free to insertrejected such requests typically finding a visitatorialclauseunnecessaryorunwarranted in the circumstances '31The Board s quite abbreviated comments on the visitatonal issue to date provide no real guidance for decidingwhen and why such orders ought to be entered or notenteredWhat seems by now clear, however, is that theBoard is unwilling to give blanket approval, as the General Counsel would have it do to the routine inclusion ofvisitatorialprovisions in its ordersHere the GeneralCounsel does not seek a make whole order (cfHiltonInn Northsupra) and has not intelligibly argued in itscanned brief why this case involves any extraordinarycircumstanceswarranting a visitatorial provisionAccordingly, I will not recommend such a provisionTaylorBus Service284 NLRB 530 (1987)On these findings of fact and conclusions of law andon the entire record, I issue the following recommended32ORDERThe Respondent, Transportation Equipment Services,Inc d/b/a Bay Area Mack, Oakland, California, its officers agents, successors, and assigns, shall1Cease and desist from(a)Refusing to recognize or bargain collectively ingood faith with the Unions as the exclusive joint collective bargaining agent for all its employees working inclassifications thatwere historically covered by laboragreements governing the operations of its predecessor,Mack Trucks, Inc(b)Refusing to notify the Unions and at their request,to bargain collectively with them before taking actionsto change the wages, hours of work or other terms andconditions of employment of the unit employees fromthe status quo ante December 11 1986(c)Dealing directly with unit employees or with committees of such employees for the purpose of adjustinggrievances without giving the Unions notice thereof andan opportunity to be present at such adjustments(d) Telling its employees that it will not recognize orbargain collectively with the Unions(e)Soliciting employees to obtain other employees'signatures on antiunion petitions(f) In any like or related manner interfering with restraining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Actvisitonal clauses in decrees (id at17) thusproviding the apparent catalyst for the General Counsels current practice31 E gBriggs Plumbingware286 NLRB 1189 (1987) Logo 7Inc284NLRB 204 (1987) But compareHilton Inn North279 NLRB 45 fn 3(1986)which in the Board saidWe agreethat a visitatonal clauseisappropriate based on the possible complexity of computing the makewhole remedy here and on all the facts of this case32 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes BAY AREA MACK(a)Confer recognition on the Unions as the exclusivejoint collective bargaining agent for its unit employees(b) Retroactive to December 11 1986 bargain collectively in good faith with the Unions as with respect tothe wages hours of work, and other terms or conditionsof employment of its unit employees(c)On the Unions demand rescind any changes implemented since December 11, 1986, affecting the unitemployeeswages hours, or other terms and conditionsof employment(d)As soon as the Regional Director for Region 32furnishes copies of it sign and post the attached notice135markedAppendix 33 for 60 consecutive days in conspicuous places at its dealership, including all placeswhere notices to employees are customarily posted andtake reasonable steps to ensure that the notices are notaltered, defaced nor covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyss If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall readPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board